EXHIBIT 99.1 Internet Gold's Fourth Quarter Earnings Release Scheduled For March 26, 2015 Ramat-Gan, Israel March 19, 2015, Internet Gold - Golden Lines Ltd. (NASDAQ/TASE: IGLD), today announced that it will release its Fourth quarter results on Thursday, March 26, 2015. About Internet Gold Internet Gold is a telecommunications-oriented holding company which is a controlled subsidiary of Eurocom Communications Ltd. Internet Gold’s primary holding is its controlling interest in B Communications Ltd. (TASE and Nasdaq: BCOM), which in turn holds the controlling interest in Bezeq, The Israel Telecommunication Corp., Israel’s largest telecommunications provider (TASE: BZEQ). Internet Gold’s shares are traded on NASDAQ and the TASE under the symbol IGLD. For more information, please visit the following Internet sites: www.eurocom.co.il; www.igld.com; www.bcommunications.co.il; www.ir.bezeq.co.il For further information, please contact: Idit Cohen – IR Manager idit@igld.com / Tel: +972-3-924-0000 Investor relations contacts: Hadas Friedman-Investor Relations Hadas@km-ir.co.il/ Tel: +972-3-516-7620
